Citation Nr: 0028520	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether a well-grounded claim has been presented for 
entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Whether a well-grounded claim has been presented for 
entitlement to service connection for a low back disorder.  

5. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to December 
1991 and from March 1992 to August 1992.  

The appeal arises from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, denying service connection for left 
knee and hip pain, and also denying service connection for 
low back pain. 

The Board notes that an RO hearing was scheduled for the 
veteran in July 1999, but at that time her representative 
requested postponement.  A second hearing before an RO 
hearing officer was scheduled on March 14, 2000, and the 
veteran was notified of the pending hearing by a January 2000 
letter sent to her last known address of record.  The veteran 
failed to appear for that hearing.  In September 2000 the 
Board sent a letter to the veteran inquiring whether she 
desired an RO hearing.  That letter was sent to her most 
recent address of record, and then was forwarded to a more 
recent address.  However, no reply was forthcoming.  As there 
is no indication that the veteran is desirous of the 
additional opportunity for an RO personal hearing, the Board 
will proceed to enter a decision in this appeal. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for a left 
knee disorder is plausible.

2.  The veteran's claim for service connection for a left hip 
disorder is not plausible.

3.  The veteran's claim for service connection for a low back 
disorder is plausible.

CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a left hip disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Service medical records reflect treatment over several months 
for complaints of ongoing pain in the left knee, left hip, 
and low back, with the veteran assigned to limited duty and 
the possibility of sprain expressed by examiners.  Definitive 
diagnoses were not assigned in service.  While stress 
fractures were suspected, initial X-rays did not reveal any 
stress fractures, and further X-rays were not taken later in 
service because the veteran was pregnant.  The veteran 
reportedly received a medical discharge from service due to 
pregnancy.  (The veteran's service separation examination 
reflected that the veteran was then eleven week's pregnant.)

Post service medical records do not reveal treatment or 
examination of the low back, left hip, or left knee prior to 
1996.  However, a VA examination of the veteran's left knee 
was conducted in August 1998, and an examination of the 
veteran's spine was conducted in January 1999.  In both 
instances, the veteran's claims folder and service medical 
records were apparently not reviewed; both examiners relied 
upon the veteran's statements for her service medical 
history.  The VA examiner in August 1998 assessed chronic 
knee pain with evidence of chronic knee strain and medial 
lateral and collateral ligament laxity and iliotibial track 
tendonitis, as well as audible and palpable crepitus on the 
anterior aspect of the knee and on the patella with range of 
motion.  That August 1998 examiner assessed, based on a 
history related by the veteran of chronic pain dating from 
service with no history of pain prior to service, that the 
veteran's left knee disorder had its onset in service.  

The January 1999 VA examiner noted the veteran's history of 
low back pain dating from basic training in service, in the 
course of a 14-hour road march, though with no specific 
injury to the low back.  The examiner found no significant 
limitation of range of motion of the low back, and no 
lumbosacral paraspinal spasm.  There was some pulling and 
increased ache across the left buttock upon forward flexion 
to 90 degrees.  The examiner assessed chronic intermittent 
pain secondary to lumbosacral strain suffered in basic 
training in 1991.  

The claims folder thus contains VA medical statements 
diagnosing current low back and left knee disorders, and 
causally relating these current disorders to disorders in 
service, as reported by the veteran.  The history as reported 
by the veteran and as relied upon by VA examiners in August 
1998 and January 1999, is supported by service medical 
records to the extent that they reveal the existence of a 
left knee disorder and a low back disorder in service.  The 
veteran is competent to report that her left knee and low 
back symptoms persisted since service to support well-
grounded claims.  Accordingly, with medical evidence of 
current left knee and low back disorders and medical evidence 
of a causal nexus between inservice disorders and the current 
disorders identified by VA examiners, the veteran has 
presented well-grounded claims for entitlement to service 
connection for a low back disorder and a left knee disorder.  
Caluza.

While the veteran's service medical records contain records 
of treatment of left hip pain or strain in October 1991, 
November 1991, April 1992, and May 1992, post-service 
clinical records contain no medical evidence of a current 
left hip disorder and no medical statement causally linking 
any current left hip disorder to the veteran's period of 
service.  A chronic left hip disorder was not identified in 
service, and the veteran's service separation examination in 
July 1992, while noting chronic left knee pain and low back 
pain, did not note left hip pain or a left hip disorder.  
Accordingly, absent medical evidence of a current left hip 
disorder and medical evidence of a causal link between a 
current left hip disorder and the veteran's period of 
service, the veteran's claim of entitlement to service 
connection for a left hip disorder must be denied as not well 
grounded.  Caluza.

 
ORDER

1.  The claim of entitlement to service connection for a left 
knee disorder is well grounded, and to this extent the appeal 
is granted.

2.  The claim of entitlement to service connection for a left 
hip disorder is denied as not well grounded.  

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded, and to this extent the appeal 
is granted.  



REMAND

The claims for service connection for a left knee disorder 
and a low back disorder are remanded to the RO for an 
additional VA examination benefited by a review of the claims 
folder.  See Suttman v. Brown, 5 Vet App 127 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121 (1991).
 
The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her left knee 
disorder and her low back disorder since 
August 1992, and that she furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current left 
knee and low back disorders.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify in the examination report 
that the claims folder has been reviewed.  
All pertinent clinical findings should be 
recorded in detail.  For any left knee 
and low back disorder identified, the 
examiner should answer the following:  
whether it is at least as likely as not 
that the disorder developed during the 
veteran's period of service or is 
otherwise related to service. 

3. The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  The RO should then readjudicate on 
the merits the remanded claims for 
service connection for a left knee 
disorder and a low back disorder.  If the 
determinations remain adverse to the 
veteran, she and her representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



